WINCH, J.
This was an action brought on behalf of a minor to recover for him some $600 which he had paid for certain shares of stock which he claimed the defendants had sold him. On the trial it was shown that defendants were brokers and had not themselves sold the stock to the minor, but had purchased it for him, on commission, from others. Verdict was directed for defendants. This was right; the variance between the allegations and proof was material and fatal.
Judgment affirmed.
Marvin and Henry, JJ., concur.